COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00366-CV


IN RE D.B. AND S.R.                                                      RELATORS


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

      The court has considered relators’ petition for writ of mandamus and

related filings and, after hearing oral argument, is of the opinion that relief should

be denied. Accordingly, relators’ petition for writ of mandamus is denied.

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: January 17, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).